AO 440 (Rev. 06/12) Summons in   a   Civil Action


                                         UNIrnn Srerps DIsrruCT COURT
                                                                   for the
                                                       Eastern District of Tennessee


    ASHTON HUGHES, JOSHUA VANDUSEN,                                  )
  SHANNON HELMERS, and CHARLES DODSON                                )
                                                                     )
                                                                     )
                             Plaintffis)                             )
                                                                     )       Civil Action No 4:19-cv-00028-CLC-SKL
                                                                     )
        DENISE JACKSON and RVSHARE, LLC                              )
                                                                     )
                                                                     )
                                                                     )
                            Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)       Encompass lnsurance Company
                                           c/o Tennessee Commissioner of lnsurance
                                           2775 Sanders Road
                                           Northbrook, lL 60062-61 27




          A lawsuit has been filed against you.

          Within   2l   days after service of this summons on you (not counting the day you received it)         or 60 days if you
                                                                                                             -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P.12 (a)(2) or (3)    you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                        -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or          plaintifls attomey,
whose name and address are: Philip N. Elbert, Esq.
                                NEAL & HARWELL, PLC
                                1201 Demonbreun Street, Suite 1000
                                Nashville, TN 37203
                                615-244-1713


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date
                                                                                       Signature of Clerk or Deputy Clerk




  Case 4:19-cv-00028-CLC-SKL Document 15 Filed 06/06/19 Page 1 of 2 PageID #: 62
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                              PROOF OF SERVICE
                         (Thß sectìon should not     be   lìled wìth the court unless requbed by Fed. R.              Cív. P. a   Q)

           This summons fot        (name of individual and title,   if any)

 was received by me on (date)


           Í    I personally served the summons on the individual at (place)
                                                                                      on   (date)                                   ;or

           O I left the summons at the individual's            residence or usual place of abodewilh           (name)

                                                                       , a person ofsuitable age and discretion who resides there,
           on   (date)                             , and mailed a copy to the individual's last known address; or

           O I served       the summons on     (name of individual)                                                                         , who is
            designated by law to accept service ofprocess on behalfof (name oforganízation)

                                                                                      on   (date)                                   ;or

           t    I returned the summons unexecuted because                                                                                        or

           il   Other (specfu):




           My fees are $                           for travel and $                         for services, for     a   total   of$         0.OO



           I declare under penalty of perjury that this information is true.



 Date:
                                                                                                    Server's signature



                                                                                                Printed name and title




                                                                                                    Semer's address


 Additional information regarding attempted service, etc




   Case 4:19-cv-00028-CLC-SKL Document 15 Filed 06/06/19 Page 2 of 2 PageID #: 63
